DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on February 11, 2022, and an Information Disclosure Statement filed on February 25, 2022.  This action is made non-final.
2.	Claims 1-6, 9-23, and 25-33 are pending in the case; Claims 1, 14, and 20 are independent claims; Claims 31-33 are new claims.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022, has been entered.


Response to Arguments
4.	Applicant’s arguments, see Remarks filed on February 11, 2022 (pgs. 9-11), with respect to the rejections of claims under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  The § 103 rejections have been rewritten with Peterson as the primary reference, but Peterson was not argued against in the Remarks in any detail.  It is noted that Applicant argued in the Remarks that the combination of cited references fails to disclose or suggest: “receiving an indication of a plurality of content resources associated with a plurality of supplemental content items associated with content, and receiving information for retrieving the plurality of supplemental content items” and “retrieving, based on output of the content and the information, the plurality of supplemental content items…”, but Applicant only analyzed the Dhruv reference and concluded, without any additional discussion, that other cited references failed to disclose or suggest these limitations.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 1-6, 9, 12-23, and 25-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peterson et al. (hereinafter Peterson), US 2010/0241962 A1, published on September 23, 2010.
With respect to independent Claim 1, Peterson teaches a method comprising:
receiving an indication of a plurality of content resources associated with a plurality of supplemental content items associated with content, and receiving information for retrieving the plurality of supplemental content items, wherein each of the plurality of supplemental content items corresponds to a portion of the content (see ¶¶ 0025-27, showing primary and supplemental content areas displaying corresponding content, where the content for either area can come from a variety of sources, and where supplemental content can be related to portions of the primary content; as illustrated in Fig. 1 and ¶ 0028, supplemental information/content may contain bibliographic information about the person who is shown in the primary content, further information about a specific point of discussion, an advertisement, etc., and each supplemental content can correspond to a particular portion of the primary content).
retrieving, based on output of the content and the information, the plurality of supplemental content items via the plurality of content resources (see Fig. 1, ¶ 0028, discussing various supplemental information that is retrieved for the primary content see also ¶¶ 0031, 0033, showing nibs/content that is retrieved for the currently playing segment, plus or minus a particular period of time).
causing output of the plurality of supplemental content items during output of the content, wherein output of the plurality of supplemental content items is synchronized with the content based on a supplemental timeline (see Fig. 1, ¶ 0028, showing simultaneous display of supplemental and primary content where the supplemental content corresponds to a particular portion of the primary content; see also ¶¶ 0025, 0031, showing timeline-oriented content and further showing that tags have a corresponding timeline; see also Figs. 8A-B, ¶¶ 0063-64, further illustrating outputting supplemental content during output of the primary content via a supplemental timeline).

It is noted that Peterson appears to output the supplemental content based on a programmed timeline, but Peterson makes it clear that the primary content can comprise broadcast programming, cable programming, live video, etc. and that various supplemental content can be synchronized with the primary content (see ¶¶ 0030, 0064).  Although the instant Specification provides examples of retrieving supplemental content in a different manner from Peterson (see, for example, Fig. 3 (element 330) and accompanying paragraphs, as well as discussion of time slots and “avails”), the currently presented limitations appear to be recited more broadly and are thus read on by Peterson.  Further clarification is needed in the clams to ensure that the retrieving step is interpreted in a different manner.  


With respect to dependent Claim 2, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein receiving the indication comprises receiving the indication based on initiating output of the content (see Fig. 1, ¶¶ 0028, 0031, showing that supplemental content corresponding to the currently playing primary content is obtained).

With respect to dependent Claim 3, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein receiving the indication comprises receiving the indication based on initiating output of the content by one of multiple content sources (see ¶ 0048, showing that supplemental content may be the driving or the main focus of the content presentation thus adjusting playback of the primary content in response to user’s interaction with the supplemental content).

With respect to dependent Claim 4, Peterson teaches the method of claim 3, as discussed above, and further suggests wherein the multiple content sources comprise at least one of a broadcast content source, a cable content source, or a streaming content source (see ¶¶ 0026, 0030, 0037, 0064).

With respect to dependent Claim 5, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein receiving the information comprises receiving a plurality of tags, retrieving the plurality of supplemental content items via the plurality of content resources comprises using a plurality of links indicated in the plurality of tags to retrieve the plurality of supplemental content items via one or more advertisement networks or sites (see ¶¶ 0030-33, showing nibs that are visual links to external data).

With respect to dependent Claim 6, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein retrieving the plurality of supplemental content items is performed prior to an available time slot in the content (see ¶¶ 0031, 0033, showing nibs/content that is retrieved for the currently playing segment, plus or minus a particular period of time; it is noted that “available slot in the content” does not appear to be explicitly defined in the instant Specification – nibs can be retrieved before the corresponding content (i.e., a particular time slot) is played; see also Fig. 8B, ¶ 0063).

With respect to dependent Claim 9, Peterson teaches the method of claim 1, as discussed above, and further suggests indicating a start time of output of the content (see ¶ 0031).

With respect to dependent Claim 12, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein causing output of the plurality of supplemental content items comprises determining a broadcast schedule for the content and using the broadcast schedule to synchronize output of the plurality of supplemental content items (see ¶¶ 0030-31, showing that primary content can include broadcast programming, and further showing using ts and te which correspond to time start and time end).

With respect to dependent Claim 13, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein causing output of the plurality of supplemental content items comprises overlaying the plurality of supplemental content items relative to the content (see ¶ 0064, showing a pop-up with supplemental content, switching the television display to temporarily display the supplemental content, or providing a picture-in-picture display of the supplemental content).

With respect to dependent Claim 21, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein the plurality of supplemental content items comprise advertisements (see ¶¶ 0028, 0037, 0064).

With respect to dependent Claim 26, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein the plurality of supplemental content items comprise interactive supplemental content (see ¶¶ 0026, 0037, showing that supplemental content can comprise “text, graphics, photos, audio, video, slide presentations, flash content, or any of a variety of other content as well as a mixture or combination of two or more different types of content”).

With respect to dependent Claim 27, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein the information comprises metadata (see ¶¶ 0026, 0037; see also ¶ 0033). 

With respect to dependent Claim 28, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein each portion of the content is a time slot of a plurality of time slots of the content (see ¶¶ 0028, 0030-31).

With respect to dependent Claim 29, Peterson teaches the method of claim 28, as discussed above, and further suggests wherein causing output of the plurality of supplemental content items comprises causing output of the plurality of supplemental content items during the plurality of time slots (see ¶¶ 0028, 0064).

With respect to dependent Claim 30, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein each of the plurality of supplemental content items is determined based on at least … rules associated with determination of the supplemental content item (see ¶¶ 0028, 0064, showing that a determination is made which content corresponds to what portions of the primary content).

With respect to dependent Claim 31, Peterson teaches the method of claim 1, as discussed above, and further suggests wherein the information, for retrieving the plurality of supplemental content items is associated with at least one of: advertising data from an advertiser associated with the plurality of supplemental content items, campaign data from an advertiser associated with the plurality of supplemental content items, data associated with an advertiser request, or data configured by an advertiser (see ¶¶ 0028, 0064).

With respect to Claims 14-20, 22, 23, 25, 32, and 33, these claims are directed to a non-transitory computer readable medium and a computing device comprising steps and/or features corresponding to those recited in Claims 1-6, 13, and 31, respectively, and are thus reject along the same rationale as those claims, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson in view of Neumeier et al. (hereinafter Neumeier), US 2010/0306808 A1, published on December 2, 2010.
With respect to dependent Claim 11, Peterson teaches the method of claim 1, as discussed above, and further teaches wherein the content comprises video (see ¶¶ 0026, 0030).  Peterson does not appear to explicitly disclose wherein causing output of the plurality of supplemental content items comprises performing image recognition to determine a visual marker in the video to synchronize the output of the plurality of supplemental content items, but the teaching of Neumeier can be relied upon for an explicit showing of this feature.  
Neumeier is directed towards identifying video segments and displaying contextually targeted content on a television system (see Neumeier, Abstract).  Neumeier teaches “performing image recognition to determine a visual marker in the video”  by using image recognition technique to identify the image in the primary content to provide targeted advertisement as a type of “synchronizing” the primary content and supplemental content (see Neumeier, ¶ 0010, showing identifying which video segment is being displayed on a screen of a television system; see ¶ 0025, showing that the widget can employ audio signature detection or image recognition software to identify the displayed images in the program stream; see ¶ 0034, showing a video feed of the program being watched (run through image recognition); see ¶¶ 0040-41, showing that the TV client 18 may receive the video stream and extract image data to be sent to the server 420, so that the channel recognition module 26 can identify the channel being viewed using image recognition software; see Fig. 10 and ¶¶ 0072-76, showing that the video image [after image recognition] plus time offset are used to search for the “location” of the TV program to identify the “location” to play the contextual advertisement; in ¶ 0076, once the most likely location in the database is identified, content stored in the database in association with that location can be retrieved by the contextual targeting module 64; thus, “performing image recognition to determine a visual marker in the video” is taught for the synchronized playback of the TV program and the contextual advertisement based on the timeline).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Peterson and Neumeier before them at the time the invention was made, to modify the timeline playback of the primary and supplemental content taught by Peterson to include the feature of using an image recognition technique to identify a time location in a TV program to play a contextual advertisement content by Neumeier in order to allow for a determination of relevant supplemental content in a live feed when such determination cannot be made in advance (see Neumeier, ¶¶ 0008-09; see also Peterson, ¶ 0064). 

With respect to dependent Claim 10, Peterson teaches the method of claim 1, as discussed above, and further teaches wherein the content comprises audio (see ¶¶ 0026, 0030).  Peterson does not appear to explicitly disclose wherein causing output of the plurality of supplemental content items comprises performing audio recognition to determine an audio marker in the audio to synchronize the output of the plurality of supplemental content items, but the teachings of Neumeier, under the same rationale provided for Claim 11, above, can be relied upon for an explicit teaching of this feature (see Neumeier, ¶¶ 0025, 0034, 0040-41, discussing audio signature detection; see also discussion of Claim 11, above).


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179